            Case 1:20-cv-03054-VM Document 11 Filed 04/23/20 Page 1 of 2



UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------------- -X
TRU CREDITOR LITIGATION TRUST,                                              :
                                                                            :
                                   Plaintiff,                               : Case No. 1:20-cv-03054-VM
                                                                            :
        -against-                                                           :
                                                                            :
DAVID A. BRANDON, JOSHUA BEKENSTEIN,                                        :
MATTHEW S. LEVIN, PAUL E. RAETHER, NATHANIEL :
H. TAYLOR, JOSEPH MACNOW, WENDY A.                                          :
SILVERSTEIN, RICHARD GOODMAN, MICHAEL                                       :
SHORT, RICHARD BARRY,                                                       :
                                                                            :
                                   Defendants.                              :
                                                                            :
                                                                            :
                                                                            :
-------------------------------------------------------------------------- -X

                            ORDER GRANTING MOTION TO TRANSFER CASE

        Before the Court is the motion of Defendants David A. Brandon, Joshua Bekenstein,

Matthew S. Levin, Paul E. Raether, Nathaniel H. Taylor, Joseph Macnow, Wendy A. Silverstein,

Richard Goodman, Michael Short, and Richard Barry (collectively, “Defendants”) to transfer this

case pursuant to 28 U.S.C. §§ 1404(a) and 1412 to the Eastern District of Virginia, Richmond

Division, for anticipated referral to the Bankruptcy Court for the Eastern District of Virginia. Dkt.

3. Plaintiff TRU Creditor Litigation Trust agrees that, pursuant to 28 U.S.C. § 1404(a), this case

should be transferred to the Bankruptcy Court for the Eastern District of Virginia. Accordingly,

and for good cause shown, the Court GRANTS Defendants’ motion to transfer and TRANSFERS

this action to the United States District Court for the Eastern District of Virginia, for anticipated

referral to Judge Phillips of the Bankruptcy Court for the Eastern District of Virginia, Richmond

Division.




                                                   1
          Case 1:20-cv-03054-VM Document 11 Filed 04/23/20 Page 2 of 2



       The Clerk of the Court is DIRECTED to transfer this proceeding to the United States

District Court for the Eastern District of Virginia.


       IT IS SO ORDERED.


Dated: April __, 2020


                                                          __________________________
                                                          Hon. Victor Marrero
                                                          United States District Judge




                                                  2
